Citation Nr: 0800740	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  07-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  The veteran died in June 2005, and the appellant is 
the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On her January 2007 substantive appeal to the Board (VA Form 
9), the appellant requested a hearing at the local RO before 
a Veterans Law Judge.  However, in April 2007, the appellant 
withdrew her request for a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The appellant is seeking entitlement to dependency and 
indemnity compensation (DIC) benefits, to include service 
connection for the cause of the veteran's death.  
Specifically, the appellant has asserted that the veteran's 
death was caused by medications he was prescribed to treat 
his service-connected PTSD or, in the alternative, as a 
result of residuals of service-connected malaria.  

The veteran's death certificate reflects the veteran died on 
June [redacted], 2005, at South Austin Hospital in Austin, Texas, 
either in the emergency room or as an outpatient.  The 
immediate cause is listed as a myocardial infarction, with 
the underlying cause listed as ventricular tachycardia.  
There are no other significant conditions listed on the death 
certificate as contributing to the veteran's death.  
The evidentiary record contains VA outpatient treatment 
records dated from February 2000 to March 2005, which show 
treatment for service-connected PTSD and other non-service-
connected conditions, including high blood pressure and 
increased cholesterol.  However, medical records documenting 
the veteran's treatment at the South Austin Hospital prior to 
his death have not been obtained and associated with the 
claims file.  These records must be obtained prior to a final 
decision on the appellant's claim.  

In addition, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  

During the pendency of the appellant's claim, the Court held 
in Hupp v. Nicholson, No. 03-1688 (U.S. Vet. App. July 18, 
2007), that when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected. 

A remand is necessary in this case so the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holdings in Dingess and Hupp.

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, 
this case is REMANDED to the RO for the following 
development:

1.	Ensure that all VCAA notice required by 
38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and any 
subsequent interpretive authority are fully 
complied with.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, No. 03-1668 (U. S. Vet. App. July 18, 
2007).  

2.	Request the appellant identify all VA and non-
VA medical care providers from whom the 
veteran received treatment prior to his death 
in June 2005.  If any new treatment sources 
are named in this regard, the appellant should 
be advised to submit records of such treatment 
or provide all details needed to obtain this 
evidence and complete any necessary release 
forms.  The evidence reveals the veteran was 
treated at South Austin Hospital immediately 
prior to his death; therefore, the veteran's 
treatment records from South Austin Hospital 
should be requested.  Any negative response 
must be properly documented in the claims 
file.  

3.	Thereafter, the issues on appeal should be 
readjudicated and any additional development 
indicated, to include obtaining a medical 
opinion, should be completed.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant and 
her representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



